United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-3491
                                  ___________

Phillips Development Corporation;       *
College Heights, LLC,                   *
                                        *
            Appellants,                 *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Arkansas.
Conagra, Inc.; Swift-Ekrich, Inc.,      *
doing business as Butterball            * [UNPUBLISHED]
Turkey Company,                         *
                                        *
            Appellees.                  *
                                   ___________

                            Submitted: June 28, 2002

                                 Filed: July 24, 2002
                                  ___________

Before BOWMAN, BEAM, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

      Phillips Development Corporation appeals the district court's1 grant of
summary judgment in favor of Conagra, Inc., and its subsidiary, Swift-Ekrich, Inc.
d/b/a Butterball Turkey Company, on Phillips's suit for breach of contract and


      1
       The Honorable Stephen M. Reasoner, United States District Judge for the
Eastern District of Arkansas.
promissory estoppel. Phillips alleges that Conagra and Swift-Ekrich promised to
subsidize rent payments for a housing complex Phillips constructed near a Butterball
Turkey plant in Huntsville, Arkansas. The district court granted summary judgment
after concluding the alleged promises were too indefinite to be enforceable. Having
carefully reviewed the record, we conclude the district court's rulings were proper.
We thus affirm on the basis of the district court's opinion. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-